JOHN R. ROBBINS, Judge, concurring in part; dissenting in part. I agree with the rationale of the majority opinion that recognizes appellee Gau-ghan’s entitlement to be reimbursed by the estate for his attorney fees. However, I am of the opinion that reimbursement for his attorney fees incurred in defending Western Surety’s action against him under his administrator’s bond was premature. The litigation between Western Surety and Gaughan has not yet played out. In that action, Gaughan has pled that he should be awarded from Western Surety his attorney fees incurred in defending Western Surety’s claim. If successful on such request, Gaughan will not have need of reimbursement from the estate because the party directly responsible for his incurring these fees will have made reimbursement to Gaughan in whole or in part. Consequently, I would reverse the award of attorney fees made by the trial court as to that portion applicable to Gau-ghan’s defense of Western Surety’s claim, but without prejudice | nto Gaughan’s right to again seek reimbursement from the estate if he does not receive full reimbursement of these expenses from Western Surety.